226 F.2d 619
Charlie EVANS, Appellant,v.UNITED STATES of America, Appellee.
No. 12568.
United States Court of Appeals Sixth Circuit.
October 19, 1955.

Hodges & Doughty, Knoxville, Tenn., for appellant.
John C. Crawford, Jr., James M. Meek, John F. Dugger, Knoxville, Tenn., for appellee.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
On this appeal from the judgment entered on the verdict of a jury and the sentence pronounced thereon by the United States District Judge, the court having fully considered the record in the case and the oral arguments and briefs of attorneys for the government and appellant, respectively, has reached the conclusion that there was no error in the ruling of the district judge overruling the motion to suppress the evidence for the alleged reasons urged by appellant that the government agents entered his home and made a search for contraband liquor upon a void search warrant, or that the affidavit on which the search warrant was issued was insufficient to establish probable cause.


2
The judgment of conviction and sentence is affirmed.